Citation Nr: 0212559	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  00-07 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to a compensable disability rating for 
malaria.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from August 1949 to 
September 1952, from December 1952 to September 1961 and from 
November 1961 to July 1970.  

These matters come to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
right ear hearing loss and the residuals of a concussion.  
The RO also granted service connection for left ear hearing 
loss and malaria, both of which were rated as non-compensably 
disabling.  In addition, the RO denied entitlement to a 
10 percent rating in accordance with 38 C.F.R. § 3.124 for 
having multiple service-connected disabilities rated as non-
compensable.  The veteran perfected an appeal of the denials 
of service connection, the assigned ratings, and the denial 
of a 10 percent rating pursuant to 38 C.F.R. § 3.124.

In a July 2000 rating decision the RO granted service 
connection for right ear hearing loss.  The Board finds, 
therefore, that the issue of entitlement to service 
connection for that disorder is no longer in contention.  Due 
to the grant of service connection for right ear hearing 
loss, resolution of the issue of the rating to be assigned 
for hearing loss will be based on bilateral hearing loss and 
not only hearing loss in the left ear.  

In a July 2002 rating decision the RO granted service 
connection for the residuals of a concussion and assigned a 
10 percent rating for the disorder.  The award of a 
10 percent rating renders moot the issue of entitlement to a 
10 percent rating pursuant to 38 C.F.R. § 3.124.  See Mintz 
v. Brown, 6 Vet. App. 277, 283 (1994) [a claim becomes moot 
if adjudication of that claim would not result in any benefit 
to the veteran].


FINDINGS OF FACT

1.  Clinical evidence of record indicates that the average 
puretone threshold in the left ear is 45 decibels, with 
speech discrimination ability of 80 percent, and the average 
puretone threshold in the right ear is 45 decibels, with 
speech discrimination ability of 82 percent.

2.  Active malaria as documented by blood smears has not 
occurred since the veteran's separation from service, nor 
does the medical evidence indicate that the disease has  
resulted in any chronic residuals.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Code 
6100 (1998); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2001).

2. The criteria for a compensable disability rating for 
malaria are not met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.31, 4.88b, Diagnostic Code 6304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to increased 
disability ratings for hearing loss and for.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of these issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2001)].  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45, 620 (August 29, 2001) [codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

Notice

VA has a duty to notify the claimant and his or her 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA § 3(a), 114 Stat. 
2096, 2096-97 [now codified as amended at 38 U.S.C.A. §§ 
5102, 5103 (West Supp. 2001)].  

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue addressed in 
this decision.  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  See38 
C.F.R. § 3.159; see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in March 1999 by instructing him to 
submit medical evidence regarding his current disabilities.  
The RO also informed the veteran that he was responsible for 
submitting the required medical evidence, except for any 
evidence maintained by VA or any other Federal agency.  The 
RO provided the veteran a statement of the case in October 
1999 and supplemental statements of the case in February 
2000, August 2000, and July 2002.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing higher ratings, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  In the July 2002 
supplemental statement of the case the RO specifically 
informed the veteran of the provisions of 38 C.F.R. § 3.159, 
in terms of VA's duty to notify him of the evidence required 
to substantiate his claim and to assist him in obtaining that 
evidence.  The RO notified the veteran that his case was 
being sent to the Board, and informed him that any additional 
evidence that he had should be submitted to the Board.  The 
Board finds, therefore, that VA has fulfilled its obligation 
to inform the veteran of the evidence needed to substantiate 
his claims.

Duty to assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159.  

The RO has obtained the veteran's service medical records and 
the VA treatment records he identified, and provided him VA 
examinations in January 2000.  The reports of the medical 
examinations reflect that the examiners recorded the 
veteran's past medical history, noted his current complaints, 
conducted physical examinations, and rendered appropriate 
diagnoses and opinions.  

The veteran has been accorded the opportunity to present 
evidence and argument, and he has done so.  Specifically, the 
veteran presented hearing testimony before the RO Hearing 
Officer in October 1999.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claims and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating his claims.  Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001).

Relevant law and regulations

Disability ratings - in general

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Specific schedular criteria will be discussed in connection 
with the individual issues on appeal.  

If the minimum schedular evaluation requires residuals and 
the schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals 
are not shown.  38 C.F.R. § 4.31.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in September 
1999.  Because he has appealed the initial ratings, the Board 
must consider the applicability of staged ratings covering 
the time period in which his claim and appeal have been 
pending.  Fenderson v. West, 12 Vet. App. 119 (1999).

Standard of review

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The current standard of review for all claims is as follows.  
When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
Supp. 2001); 38 C.F.R. §§ 3.102, 4.3 (2001).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

Rating criteria

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing.  
See Lendenman v. Principi, 3 Vet. App. 345 (1992).  
Subsequent to the initiation of the veteran's claim in 
February 1999, the section of the rating schedule pertaining 
to the evaluation of hearing loss were revised effective June 
10, 1999.  See 64 Fed. Reg. 25,202 (1999) [codified at 
38 C.F.R. § 4.85-4.87].  Because the veteran's claim was 
filed prior to the change in the regulations, he is entitled 
to the application of the version more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  If application of the 
revised regulation results in a higher rating, the effective 
date for the higher disability rating can be no earlier than 
the effective date of the change in the regulation.  
38 U.S.C.A. § 5110(g).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

The former version of the rating schedule indicated that 
evaluations of bilateral defective hearing ranged from non-
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level measured by puretone audiometry tests in the 
frequencies of 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from bilateral 
service-connected defective hearing, the schedule established 
11 auditory hearing acuity levels designated from Level I for 
essentially normal hearing acuity through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI and 
VII, Diagnostic Codes 6100-6110 (1998).  

The revised rating schedule also establishes 11 auditory 
hearing acuity levels based on average puretone thresholds 
and speech discrimination that are essentially identical to 
the rating schedule in effect prior to June 1999.  In 
addition, the revised rating schedule provides that when the 
puretone threshold at each of the four specified frequencies 
1000, 2000, 3000, 4000 Hertz is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  When the puretone threshold is 
30 decibels or less at 1,000 Hertz, and 70 decibels or more 
at 2,000 Hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
table VI or table VI(a), whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.  
38 C.F.R. §§ 4.85, 4.86 (2001).

The veteran was provided the revised rating schedule in the 
October 1999 statement of the case, and the RO considered the 
revised rating criteria in evaluating the veteran's hearing 
loss.  The Board finds that there is no material difference 
in the original and revised version of the regulations in 
terms of evaluating the hearing loss disability based on 
average puretone decibel thresholds and speech discrimination 
ability, and the evidence does not reveal an exceptional 
pattern of hearing impairment.  The Board finds, therefore, 
that it can consider the original and revised versions in 
evaluating the bilateral hearing loss without prejudice to 
the veteran, and that neither version of the regulation is 
more favorable to the veteran.  Bernard v Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 3-00.

Analysis

VA audiometric examination in January 2000 revealed puretone 
decibel thresholds as follows:




HERTZ



1000
2000
3000
4000
RIGHT
15
35
65
65
LEFT
15
35
55
75

The average puretone threshold in the right ear was 
45 decibels, and the average puretone threshold in the left 
ear was 45 decibels.  Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and of 
80 percent in the left ear.

The veteran has submitted no medical evidence concerning his 
service-connected bilateral hearing loss. 

Under the original and revised rating criteria, a zero 
percent rating is assigned for bilateral defective hearing 
where the puretone threshold average in one ear is 
45 decibels, with speech recognition ability of 82 percent 
correct (Level III), and in the other ear the puretone 
threshold average is 45 decibels, with speech recognition 
ability of 80 percent correct (Level III).  38 C.F.R. § 4.85, 
Tables VI and VII, Diagnostic Code 6100.  The audiometric 
testing did not reveal puretone thresholds at each of the 
four specified frequencies to be 55 decibels or more, or that 
the puretone threshold is 30 decibels or less at 1,000 Hertz 
and 70 decibels or more at 2,000 Hertz.  The Board finds, 
therefore, that the criteria for a compensable disability 
rating for bilateral hearing loss have not been met.

There is no indication that the level of hearing loss has 
differed significantly 
since February 11, 1999, the date of the veteran's claim for 
service connection.  Accordingly, staged ratings are not 
warranted.  See Fenderson, 12 Vet. App. at 119.  

In short, the Board has concluded that the preponderance of 
the evidence is against the veteran's claim to establish 
entitlement to a compensable disability rating for bilateral 
hearing loss.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to a compensable disability rating for 
malaria.

Rating Criteria

Malaria is rated as 100 percent disabling if the disease is 
active.  Any residuals of the disease, such as liver or 
spleen damage, are rated under the diagnostic codes 
pertaining to the residuals.  The diagnosis of malaria 
depends on the identification of the malarial parasites in 
blood smears.  If the veteran served in an endemic area and 
presents signs and symptoms compatible with malaria, the 
diagnosis may be based on clinical grounds alone.  Relapses 
must be confirmed by the presence of malarial parasites in 
blood smears.  38 C.F.R. § 4.88b, Diagnostic Code 6304.

Analysis

The veteran's service medical records disclose that he was 
treated for malaria while in service from 1949 to 1952.  
Service connection for malaria was granted on that basis in 
the September 1999 RO rating decision which is here on 
appeal.  That rating decision noted that post-service medical 
records did not document recurrence of malaria.

VA treatment records are negative for any complaints or 
clinical findings related to malaria.

The veteran underwent a VA medical examination in January 
2000.  The veteran reported that he had not been able to give 
blood because he had had malaria.  He denied having had any 
symptoms of malaria since 1960.  The examination revealed no 
evidence of malaria or any residuals of malaria, and a blood 
smear was found to be negative for the malaria parasite.  As 
a result of the examination the examiner determined that 
there were no residuals of the malaria the veteran had 
experienced in service.  

The medical evidence does not show that malaria has been 
active for many decades; no residuals of the disease are 
shown.  Accordingly, a noncompensable disability rating is 
warranted.

The veteran in essence contends that since he was 
hospitalized for malaria in service he should be compensated 
for it now.  However, as indicated above disability ratings 
are based on the current level of disability, not on the 
level of disability in service approximately 50 years ago.  
Under the schedular criteria, inactive malaria with no 
residuals, as here, warrants a noncompensable rating.

The Board observes in passing that rejection of the veteran 
as a blood donor due to his past history of malaria does not 
constitute a disability which may be compensated.  A 
disability for VA compensation purposes is one which results 
in impairment in earning capacity.  Se 38 C.F.R. §§ 3.321(a), 
4.1 (2001).  This has not been demonstrated in this case.    

There is no evidence of active malaria or residuals of 
malaria at any time since the veteran filed his claim for 
service connection in February 1999.  Accordingly, staged 
ratings under Fenderson are not warranted in this case.  

In summary, for reasons stated above, the Board finds that 
the preponderance of the evidence is against the veteran's 
appeal to establish entitlement to a compensable disability 
rating for malaria.  The benefit sought on appeal is 
accordingly denied.


ORDER

The appeal to establish entitlement to a compensable 
disability rating for bilateral hearing loss is denied.

The appeal to establish entitlement to a compensable 
disability rating for malaria is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

